DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
Claims 21-31, 33-37, 39, and 40 are pending.  Claims 21-31, 33-37, 39, and 40 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination (hereinafter “the Response”) dated 2/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39:  Claim 39 recites “one or more of a scheduled recording time, a length of data recording, and a sampling frequency from the host system”.  This allows for only one of these three pieces of information to be communicated to the leak detection device from the host system.  Claim 39 then recites “determine whether a current time is the scheduled data recording time…upon determining…record the 
Regarding claim 40:  This claims is rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 22, 24-31, 33, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHANG (US Pub. 2006/0174707) in view of HYLAND et al. (US Pub. 2010/0295672), SABERI et al. (US Pub. 2011/0066297), and GILLETTE (US Pub. 2013/0298664).
Regarding claims 21:  ZHANG discloses:  A method comprising the steps of: periodically waking from a sleep state (para. 84) by a leak detection device (abstract; FIG. 1) of a water distribution system (para. 1); determining, by the leak detection device, whether a current time is a scheduled data recording time (from clocking signal in para. 84); upon determining that the current time is the scheduled data recording time, recording, by the leak detection device, sensor data from the at least one vibration sensor (para. 84; Para. 75-77 describes taking the data.); processing, by the leak detection device, the sensor data (para. 34-35); and storing, by the leak detection device, the recorded sensor data in a memory of the leak detection device (para. 34), and periodically wirelessly transmitting the recorded sensor data to a host (para. 60, 79), the wireless transmission performed through an antenna of the leak detection device (inherent in wireless communication).
ZHANG only uses the broader term “water infrastructure” (para. 1, 27) and that the detection modules are connected to valves (para. 53), but does not specify that the valves are fire hydrants.  Therefore ZHANG also does not teach that the leak detection device is contained within a rigid enclosure disposed on the inside of a nozzle cap of a fire hydrant.
HYLAND however teaches a leak detection system (para. 32) that operates over a network (para. 33) and uses vibration sensors (para. 47) to detect leaks.  HYLAND teaches that the sensors can be installed outside or inside the fire hydrant (para. 35) and when installed inside can be installed in a housing (para. 35) in the nozzle cap (FIG. 4a; para. 35) or under the bonnet (FIG. 5a).  The vibration sensors of para. 47 installed within the monitoring device (para. 44) housing (para. 35) would inherently be 
One skilled in the art at the time the application was effectively filed would be motivated to install the sensors of ZHANG in the nozzle cap of a fire hydrant as taught by HYLAND to avoid damage that can be caused by flooding (para. 2 of ZHANG) and because “a leak in a water main may cost a water company a significant amount of money in lost water, energy usage, and chemical treatment, particularly if the leak is not discovered for a long period of time. Furthermore, a leak can lead to underground structural erosion” (para. 6 of HYLAND).
ZHANG teaches host systems (base unit in para. 65) and also local processing in the detection module 100 as shown in FIG. 1, but ZHANG does not explicitly specify that the scheduled time taught in para 84 is from a host system.  ZHANG states in para. 121 “5240 represents data from sources that are useful in the detection process, including (1) calendar, day of month, day of week and time of day; (2) external human instructions sent over the internet, for example,” but does not explicitly 
SABERI however makes explicit in his networked device (FIG. 1) that can be a leak detector (para. 20), have an acoustic sensor (para. 20), and be installed in a fire hydrant (para. 12) that the global wake up schedule is set by a remote coordinator (para. 82) and includes a schedule that sets wake up time and wake up duration (para. 82).
One skilled in the art at the time of the invention would be motivated to use the remote scheduling of SABERI on the device of ZHANG as modified by HYLAND so that control can be maintained over the device from a remote location and can be used set the schedule to minimize energy use (para. 82 of SABERI).  Such inputs would be external human instructions as taught in para. 121 of ZHANG.
It is inherent that wireless communication such as that disclosed by ZHANG (para. 60, 79) requires an antenna, but ZHANG does not give any further details and therefore does not disclose an antenna protruding from the rigid enclosure and the nozzle cap and enclosed in an antenna enclosure made from a different material than the rigid enclosure.
GILLETTE however does teach an antenna (not shown but described in para. 157 and located under 1195 in FIG. 5) protruding from a rigid enclosure (1102) and enclosed in an antenna enclosure (1195) made from a different material than the rigid enclosure (Para. 146 describes the enclosure 1102 as being made of a conductive material and that will not be the case for the antenna protective sheath 1195 because it would block the transmission.) on his vibration detection device.
One skilled in the art at the time the application was effectively filed would be motivated to use the protective sheath/antenna enclosure of GILLETTE on the device of 
Regarding claim 22:  ZHANG discloses: the recording and processing of the sensor data is performed by a digital signal processing circuit (120) of the leak detection device (100; para. 34).
Regarding claim 24: ZHANG discloses: the leak detection device is periodically woken from the sleep state by a real-time clock circuit in the leak detection device (para. 84; 121).
Regarding claim 25:  ZHANG discloses: determining, by the leak detection device, whether the current time is a scheduled leak detection time (para. 84); upon determining that the current time is the scheduled leak detection time, reading, by the leak detection device, sensor data from the at least one acoustic sensor (para. 84, 75-77); and determining, by the leak detection device, a probability of a leak in the water distribution system based on the read sensor data (para. 90-94).
Regarding claim 26:  ZHANG discloses:  determining the probability of a leak in the water distribution system comprises comparing an acoustic signal in the read sensor data to a baseline waveform recorded by the leak detection device and stored in the memory (para. 31, 40).
Regarding claim 27:  ZHANG discloses:  determining the probability of a leak in the water distribution system further comprises performing a fast Fourier transformation 
Regarding claims 28 and 29:  ZHANG discloses: waking the leak detecting device from the sleep state (para. 84); receiving, by the leak detection device, data from the host system (para. 65), and sending, by the leak detection device, data to the host system, the sent data comprising at least the recorded sensor data stored in the memory (para. 65). 
ZHANG does not specify that the scheduled time taught in para 84 is from a host system.  ZHANG teaches host systems (base unit in para. 65), local processing in the detection module 100 as shown in FIG. 1, and scheduled time and human inputs in para. 121.
SABERI however makes explicit in his networked device (FIG. 1) that can be a leak detector (para. 20), have an acoustic sensor (para. 20), and be installed in a fire hydrant (para. 12) that the global wake up schedule is set by a remote coordinator (para. 82) and includes a schedule that sets wake up time and wake up duration (para. 82), which is sampling frequency and length of data thus meeting the limitations of claim 29.
One skilled in the art at the time of the invention would be motivated to use the remote scheduling of SABERI on the device of ZHANG as modified by HYLAND so that control can be maintained over the device from a remote location and can be used set the schedule to minimize energy use (para. 82 of SABERI).  Such inputs would be external human instructions as taught in para. 121 of ZHANG.
Regarding claim 30:  ZHANG discloses: the host system wakes the leak detection device by sending a transmission to an RF circuit of the leak detection device (Wifi and other RF communications protocols are taught in para. 60.).
Regarding claim 31:  ZHANG discloses: the host system uses sent data and data received from a leak detection device in an adjacent location in the water system to determine a general location of a potential leak (para. 52, 65).
As discussed in the rejection of claim 21, ZHANG does not teach installing the sensors on fire hydrants, but this is obvious in view of HYLAND as discussed in the rejection of claim 21.  Furthermore, HYLAND also teaches using two leak detectors in two fire hydrants to calculate the position of a leak (para. 47).
Regarding claim 33:  ZHANG discloses:  A leak detection apparatus comprising: a sensor assembly (100 in FIG 1) comprising at least one vibration sensor (110) configured to sense acoustic signals in pipes of a water distribution system (para. 1, 75); a microcontroller unit (120) communicatively connected to the sensor assembly (FIG. 1) and configured to receive the acoustic signals from the at least one vibration sensor (FIG. 1); a memory (para. 76) operably communicatively connected to the MCU (para. 76) and configured to store leak detection data (para. 76); a digital signal processor (function also performed by 120) configured to process the acoustic signals from the at least one vibration sensor (para. 75-76); a communication device (130) communicatively connected to the MCU (FIG. 1) and configured to communicate the leak detection data between the leak detection apparatus and a host system (para. 65); an antenna connected to the communication device (inherent in wireless communication) and a real-time clock circuit (para. 84; 121) operatively connected to 
ZHANG does not teach separate processing units for general control versus digital signal processing as recited in claim 33.  Both of these functions are performed by signal processing module 120 in ZHANG.
The Examiner takes Official Notice that it is known in the computing arts to use multiple processors to perform the functions of a device or one dedicated processor.  Using multiple processors has the advantage that processing can be done in parallel and less complex components can be used than if one processor handled the entire load.  Furthermore, dedicated processors can be used when known repeated resource intensive processing needs to be done.  For instance, this has become the standard on general purpose computers which always have a dedicated graphics processor.  This Official Notice, first taken in the Non-Final Rejection dated 9/25/2019 has not been timely traversed by the Applicant and is considered Applicant Admitted Prior Art.
ZHANG teaches host systems (base unit in para. 65) and also local processing in the detection module 100 as shown in FIG. 1, but ZHANG does not explicitly specify that the scheduled time taught in para 84 is from a host system.  ZHANG states in para. 121 “5240 represents data from sources that are useful in the detection process, including (1) calendar, day of month, day of week and time of day; (2) external human instructions sent over the internet, for example,” but does not explicitly state that the schedule is sent by the host.
SABERI however makes explicit in his networked device (FIG. 1) that can be a leak detector (para. 20), have an acoustic sensor (para. 20), and be installed in a fire hydrant (para. 12) that the global wake up schedule is set by a remote coordinator (para. 82) and includes a schedule that sets wake up time and wake up duration (para. 82).
One skilled in the art at the time of the invention would be motivated to use the remote scheduling of SABERI on the device of ZHANG as modified by HYLAND so that control can be maintained over the device from a remote location and can be used set the schedule to minimize energy use (para. 82 of SABERI).  Such inputs would be external human instructions as taught in para. 121 of ZHANG.
ZHANG only uses the broader term “water infrastructure” (para. 1, 27) and that the detection modules are connected to valves (para. 53), but does not specify that the valves are fire hydrants.  Therefore ZHANG also does not teach that the leak detection device is contained within a rigid enclosure disposed on the inside of a nozzle cap of a fire hydrant.
HYLAND however teaches a leak detection system (para. 32) that operates over a network (para. 33) and uses vibration sensors (para. 47) to detect leaks.  HYLAND teaches that the sensors can be installed outside or inside the fire hydrant (para. 35) and when installed inside can be installed in a housing (para. 35) in the nozzle cap (FIG. 4a; para. 35) or under the bonnet (FIG. 5a).  The vibration sensors of para. 47 installed within the monitoring device housing (para. 35, 44) would inherently be in vibrational communication with the hydrant and nozzle cap otherwise they could not sense vibration which is their sole purpose.  It would furthermore be inherently attached to the inside surface for the same reason.  Specifically, if the vibration sensor senses vibration (which again is its sole purpose) then said vibration has to come into the monitoring device through the housing/enclosure.  This means that there has to be some kind of attachment between the sensor and the inside surface of the housing/enclosure since that is only route for vibration to be communicated from outside the monitoring device to inside the monitoring device.
One skilled in the art at the time the application was effectively filed would be motivated to install the sensors of ZHANG in the nozzle cap of a fire hydrant as taught by HYLAND to avoid damage that can be caused by flooding (para. 2 of ZHANG) and because “a leak in a water main may cost a water company a significant amount of money in lost water, energy usage, and chemical treatment, particularly if the leak is not discovered for a long period of time. Furthermore, a leak can lead to underground structural erosion” (para. 6 of HYLAND).
It is inherent that wireless communication such as that disclosed by ZHANG (para. 60, 79) requires an antenna, but ZHANG does not give any further details and 
GILLETTE however does teach an antenna (not shown but described in para. 157 and located under 1195 in FIG. 5) protruding from a rigid enclosure (1102) and enclosed in an antenna enclosure (1195) made from a different material than the rigid enclosure (Para. 146 describes the enclosure 1102 as being made of a conductive material and that will not be the case for the antenna protective sheath 1195 because it would block the transmission.) on his vibration detection device.
One skilled in the art at the time the application was effectively filed would be motivated to use the protective sheath/antenna enclosure of GILLETTE on the device of ZHANG as modified by HYLAND so that the antenna far enough out of the device for good transmission but still be protected from the environment (para. 157 of GILLETTE).  Please note that if used on the protective sheath/antenna enclosure of GILLETTE were used on the device of ZHANG as modified by HYLAND it would protrude from the nozzle cap as well.
Regarding claim 35:  ZHANG discloses: the leak detection apparatus is further configured to: determine whether the current time from the RTC is a scheduled leak detection time (para. 84); upon determining that the current time is the scheduled leak detection time, read the acoustic signals from the sensor assembly (para. 75-76, 84); process the read acoustic signals in the DSP (para. 75-76; A separate DSP is obvious as discussed in the rejection of claim 33.); and determine a probability of a leak in the 
ZHANG teaches host systems (base unit in para. 65) and also local processing in the detection module 100 as shown in FIG. 1, but ZHANG does not explicitly specify that the scheduled time taught in para 84 is from a host system.  ZHANG states in para. 121 “5240 represents data from sources that are useful in the detection process, including (1) calendar, day of month, day of week and time of day; (2) external human instructions sent over the internet, for example,” but does not explicitly state that the schedule is sent by the host.
SABERI however makes explicit in his networked device (FIG. 1) that can be a leak detector (para. 20), have an acoustic sensor (para. 20), and be installed in a fire hydrant (para. 12) that the global wake up schedule is set by a remote coordinator (para. 82) and includes a schedule that sets wake up time and wake up duration (para. 82).
One skilled in the art at the time of the invention would be motivated to use the remote scheduling of SABERI on the device of ZHANG as modified by HYLAND so that control can be maintained over the device from a remote location and can be used set the schedule to minimize energy use (para. 82 of SABERI).  Such inputs would be external human instructions as taught in para. 121 of ZHANG.
Regarding claim 36:
Regarding claim 37:  ZHANG discloses:  The leak detection apparatus of claim 16, wherein determining the probability of a leak in the water distribution system further comprises performing a fast Fourier transformation of the acoustic signal and comparing the transformed acoustic signal with the baseline waveform in a predetermined frequency bandwidth (para. 93).
Claim(s) 23, 34, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHANG, HYLAND, SABERI, and GILLETTE in view of NEESON et al. (US Pat. 6,343,510).
Regarding claims 23:  ZHANG only teaches digitizing and applying mathematical algorithms to the data.  He does not teach data compression.
NEESON however does teach data compression (col. 7 lines 49-55) on his acoustic data processing apparatus (abstract) which also uses FFT (col. 9 lines 1-11).
One skilled in the art at the time of the invention would be motivated to use the data compression of NEESON on the data of ZHANG so that it will take up the minimum amount of space in memory.
Regarding claims 34:  ZHANG only teaches digitizing and applying mathematical algorithms to the data.  He does not teach data compression.
NEESON however does teach data compression (col. 7 lines 49-55) on his acoustic data processing apparatus (abstract) which also uses FFT (col. 9 lines 1-11).
One skilled in the art at the time of the invention would be motivated to use the data compression of NEESON on the data of ZHANG so that it will take up the minimum amount of space in memory.
Regarding claim 39:  ZHANG discloses:  A system for detecting leaks in a water distribution system (abstract), the system comprising: a host system (base unit in para. 65); a sensor assembly (110 in FIG. 1) comprising at least one sensor (para. 75) configured to sense acoustic signals in pipes of the water distribution system (para. 75); and a leak detection device (120) communicatively connected to the sensor assembly (FIG. 1) and the host system (para. 65), the leak detection device configured to receive a scheduled data recording time (para. 84), periodically wake from a sleep state, determine whether a current time is the scheduled data recording time (para. 84), upon determining that the current time is the scheduled data recording time, record the acoustic signals from the sensor assembly (para. 84; Para. 75-77 describes taking the data.), store the acoustic signals in a memory of the leak detection device (para. 75-76), receive a transmission from the host system (para. 65), and upon receiving the transmission from the host system, send the stored acoustic signals to the host system (para. 67 teaches a remote system for display etc.).
ZHANG teaches host systems (base unit in para. 65) and also local processing in the detection module 100 as shown in FIG. 1, but ZHANG does not explicitly specify that the scheduled time taught in para 84 is from a host system.  ZHANG states in para. 121 “5240 represents data from sources that are useful in the detection process, including (1) calendar, day of month, day of week and time of day; (2) external human instructions sent over the internet, for example,” but does not explicitly state that the schedule is sent by the host.
SABERI however makes explicit in his networked device (FIG. 1) that can be a leak detector (para. 20), have an acoustic sensor (para. 20), and be installed in a fire 
One skilled in the art at the time of the invention would be motivated to use the remote scheduling of SABERI on the device of ZHANG as modified by HYLAND so that control can be maintained over the device from a remote location and can be used set the schedule to minimize energy use (para. 82 of SABERI).  Such inputs would be external human instructions as taught in para. 121 of ZHANG.
ZHANG does not teach data compression.
NEESON however does teach data compression (col. 7 lines 49-55) on his acoustic data processing apparatus (abstract) which also uses FFT (col. 9 lines 1-11).
One skilled in the art at the time of the invention would be motivated to use the data compression of NEESON on the data of ZHANG so that it will take up the minimum amount of space in memory.
ZHANG only uses the broader term “water infrastructure” (para. 1, 27) and that the detection modules are connected to valves (para. 53), but does not specify that the valves are fire hydrants.  Therefore ZHANG also does not teach that the leak detection device is contained within a rigid enclosure disposed on the inside of a nozzle cap of a fire hydrant.
HYLAND however teaches a leak detection system (para. 32) that operates over a network (para. 33) and uses vibration sensors (para. 47) to detect leaks.  HYLAND teaches that the sensors can be installed outside or inside the fire hydrant (para. 35) and when installed inside can be installed in a housing (para. 35) in the nozzle cap 
One skilled in the art at the time the application was effectively filed would be motivated to install the sensors of ZHANG in the nozzle cap of a fire hydrant as taught by HYLAND to avoid damage that can be caused by flooding (para. 2 of ZHANG) and because “a leak in a water main may cost a water company a significant amount of money in lost water, energy usage, and chemical treatment, particularly if the leak is not discovered for a long period of time. Furthermore, a leak can lead to underground structural erosion” (para. 6 of HYLAND).
HYLAND appears to show bolts attaching the monitoring device 110 to the inside of the nozzle cap in FIG. 4a.  The quality of the image is poor and is much clearer in the appears to be a bolt from FIG. 4a) with the predictable results being that the monitoring device is securely held within the hydrant.
It is inherent that wireless communication such as that disclosed by ZHANG (para. 60, 79) requires an antenna, but ZHANG does not give any further details and therefore does not disclose an antenna protruding from the rigid enclosure and the nozzle cap and enclosed in an antenna enclosure made from a different material than the rigid enclosure.
GILLETTE however does teach an antenna (not shown but described in para. 157 and located under 1195 in FIG. 5) protruding from a rigid enclosure (1102) and enclosed in an antenna enclosure (1195) made from a different material than the rigid enclosure (Para. 146 describes the enclosure 1102 as being made of a conductive material and that will not be the case for the antenna protective sheath 1195 because it would block the transmission.) on his vibration detection device.
One skilled in the art at the time the application was effectively filed would be motivated to use the protective sheath/antenna enclosure of GILLETTE on the device of ZHANG as modified by HYLAND so that the antenna far enough out of the device for good transmission but still be protected from the environment (para. 157 of GILLETTE).  Please note that if used on the protective sheath/antenna enclosure of GILLETTE were used on the device of ZHANG as modified by HYLAND it would protrude from the nozzle cap as well.
Regarding claim 40:  ZHANG teaches:  the host system uses acoustic signals sent by the leak detection device and acoustic signals received from a leak detection device in an adjacent fire hydrant in the water system to determine a general location of a potential leak (para. 65-67).
Response to Amendment/Arguments
The amendments to claim 39 to clear up the typographical errors are acknowledged and the objections thereto are accordingly withdrawn.
The Applicant has argued that ZHANG in view of HYLAND does not teach “vibrational sensors attached to an inside surface of [a rigid] enclosure” that is both “disposed on the inside of and in vibrational communication with a nozzle cap of a fire In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case it is explicit in both ZHANG (para. 77) and HYLAND (para. 47) that vibrations are carried by the pipe walls and a vibration sensor can be coupled to the pipe wall to detect said vibration.  It is explicit that HYLAND teaches a housing (para. 35) for a vibrational sensor (para. 44, 47) that can be installed inside the nozzle cap (para. 35) of a fire hydrant (para. 35).  It would be hard to conceive of a way to install a vibrational sensor inside a housing within the nozzle cap of a fire hydrant and have it NOT be in vibrational communication with said nozzle cap.  Such a feat would require some kind of damping mechanism is isolate the device from the excellent acoustic conductor that is the entire body of the fire hydrant.  This would be difficult and pointless since those are the very vibrations that the sensor is attempting to detect.  The Applicant has given an example of how this is allegedly possible at the bottom of page 9 of the Response where he writes “the Office Action does not consider that vibrational sensors could be attached to an inside surface of a plate or enclosure exposed to the water in the barrel of the 
The Applicant has argued (page 10 of the Response) that ZHANG in view of HYLAND does not teach “determining that the current time is the scheduled data recording time, wherein the scheduled data recording time is provided to the leak detection device by a host device” as recited in claim 21.  While not necessarily agreeing with this argument because of para. 121-122 of ZHANG, the Examiner has introduced SABERI which has a tremendous amount of detail on setting up a network of devices including sensors in fire hydrants.  SABERI explicitly teaches this limitation, thus the argument is moot.
The Applicant has argued (page 12 of the Response) that the Examiner’s use of Official Notice was traversed by the statements in the previous Office Actions.  This argument has been fully considered and is not persuasive.  The general traversal of “any and all findings of well-known art and Official Notice, or statements interpreted similarly, should not be considered well-known for the particular and specific reasons 
The Applicant has argued (pages 12-13 of the Response) that ZHANG in view of HYLAND does not teach “the [data received from the host system] further comprises one or more of a length of data to record, a sampling frequency, an analog-to-digital resolution, and frequency data to be utilized by a digital signal processor of the leak detection system in recording and processing the sensor data” as recited in claim 29.  This argument is moot as SABERI in now relied upon to more explicitly address this limitation.
The Applicant has argued (page 13-14 of the Response) that ZHANG in view of HYLAND does not teach the added limitations of receiving “one or more of a scheduled data recording time, a length of data recording, and a sampling frequency from the host system” and “upon determining that the current time is the scheduled data recording time, record the acoustic signals from the sensor assembly for the received length of data recording at the received sampling frequency.”  This argument is moot is SABERI has been introduced to address these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NATHANIEL J KOLB/Examiner, Art Unit 2856